                 IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

TAMMIE MICHELLE ESQUE,                 )
                                       )
                 Plaintiff,            )
                                       )
     v.                                )         1:18CV29
                                       )
NANCY A. BERRYHILL,                    )
Acting Commissioner of Social          )
Security,                              )
                                       )
                 Defendant.            )

                MEMORANDUM OPINION AND RECOMMENDATION
                  OF UNITED STATES MAGISTRATE JUDGE

     Plaintiff, Tammy Michelle Esque, brought this action pursuant

to the Social Security Act (the “Act”) to obtain judicial review of

a final decision of Defendant, the Acting Commissioner of Social

Security,    denying   Plaintiff’s     claim    for   Disability    Insurance

Benefits (“DIB”).       (Docket Entry 1.)        Defendant has filed the

certified administrative record (Docket Entry 8 (cited herein as

“Tr. __”)), and both parties have moved for judgment (Docket

Entries 10, 12; see also Docket Entry 11 (Plaintiff’s Memorandum);

Docket Entry 13 (Defendant’s Memorandum)).             For the reasons that

follow, the Court should enter judgment for Defendant.

                         I.   PROCEDURAL HISTORY

     Plaintiff applied for DIB, alleging a disability onset date of

October 15, 2006.      (Tr. 190-96.)       Upon denial of that application

initially (Tr. 67-73, 86-89) and on reconsideration (Tr. 74-85, 95-

102),     Plaintiff    requested   a       hearing    de   novo    before   an
Administrative Law Judge (“ALJ”) (Tr. 103-04).                 Plaintiff, her

attorney, and a vocational expert (“VE”) attended the hearing.

(Tr. 34-66.)     The ALJ subsequently determined that Plaintiff did

not qualify as disabled under the Act.            (Tr. 18-29.)     The Appeals

Council thereafter denied Plaintiff’s request for review (Tr. 1-7,

184-89), thereby making the ALJ’s ruling the Commissioner’s final

decision for purposes of judicial review.

      In   rendering    that   decision,    the   ALJ   made   the   following

findings:

      1.   [Plaintiff] last met the insured status requirements
      of the . . . Act on December 31, 2011.

      2.   [Plaintiff] did not engage in substantial gainful
      activity during the period from her alleged onset date of
      October 15, 2006 through her date last insured of
      December 31, 2011.

      3.   Through the date last insured, [Plaintiff] had the
      following severe impairments: impingement syndrome of the
      left shoulder with arthroscopic subacrominal [sic]
      decompression; dermatitis; irritable bowel syndrome;
      allergic rhinitis; and history of mitral valve prolapse.1

      1
         The ALJ found that Plaintiff’s irritable bowel syndrome (“IBS”)
constituted a “severe impairment[];” however, in the narrative discussion beneath
that finding, the ALJ observed that Plaintiff’s IBS “improved with treatment,”
and that Plaintiff suffered no “associated significant limitations in her ability
to do basic work activities.” (Tr. 23.) The ALJ then found Plaintiff’s IBS a
“non-severe impairment.” (Id.) That conflict entitles Plaintiff to no relief.
See generally Fisher v. Bowen, 869 F.3d 1055, 1057 (7th Cir. 1989) (“No principle
of administrative law or common sense requires us to remand a [Social Security]
case in quest of a perfect opinion [from an ALJ] unless there is reason to
believe that the remand might lead to a different result.”). First, Plaintiff
did not raise the ALJ’s conflicting findings regarding Plaintiff’s IBS in the
memorandum in support of her instant motion. (See Docket Entry 11.) Second, the
ALJ discussed Plaintiff’s IBS symptoms and treatment as part of the ALJ’s RFC
determination (see Tr. 25-26), and credited the opinion of the state agency
medical consultant at the reconsideration level of review that limited Plaintiff
to no more than light exertional work, in part, due to her IBS (see Tr. 27, 81-
82).

                                       2
. . .

4.   Through the date last insured, [Plaintiff] did not
have an impairment or combination of impairments that met
or medically equaled the severity of one of the listed
impairments in 20 CFR Part 404, Subpart P, Appendix 1.

. . .

5.   . . . [T]hrough the date last insured, [Plaintiff]
had the residual functional capacity to perform light
work . . . except that [Plaintiff] could perform frequent
climbing of stairs and ramps; occasional climbing of
ropes, ladders and scaffolds; frequent balancing,
crouching, stopping, kneeling, and crawling; and
occasional overhead reaching with the left upper
extremity and frequent reaching in all other directions
with the left upper extremity.      She needed to avoid
concentrated exposure to work place hazards. She could
perform frequent handling and feeling with the bilateral
upper extremities. [Plaintiff] could perform simple,
routine, repetitive tasks involving no more than simple,
short instructions and simple work-related decisions with
few work place changes. She could have frequent contact
with supervisors, coworkers and the public.

. . .

6.   Through the date last insured, [Plaintiff]      was
unable to perform any past relevant work.

. . .

10. Through the date[] last insured, considering
[Plaintiff’s] age, education, work experience, and
residual functional capacity, there were jobs that
existed in significant numbers in the national economy
that [Plaintiff] could have performed.

. . .




                           3
     11. [Plaintiff] was not under a disability, as defined
     in the . . . Act, at any time from October 15, 2006, the
     alleged onset date, through December 31, 2011, the date
     last insured.

(Tr. 23-29 (internal parenthetical citations omitted).)

                            II.    DISCUSSION

     Federal law “authorizes judicial review of the Social Security

Commissioner’s denial of social security benefits.”                 Hines v.

Barnhart, 453 F.3d 559, 561 (4th Cir. 2006).         However, “the scope

of . . . review of [such a] decision . . . is extremely limited.”

Frady v. Harris, 646 F.2d 143, 144 (4th Cir. 1981).           Plaintiff has

not established entitlement to relief under the extremely limited

review standard.

                     A.    Standard of Review

     “[C]ourts are not to try [a Social Security] case de novo.”

Oppenheim v. Finch, 495 F.2d 396, 397 (4th Cir. 1974).          Instead, “a

reviewing   court must    uphold   the   factual   findings    of   the   ALJ

[underlying the denial of benefits] if they are supported by

substantial evidence and were reached through application of the

correct legal standard.” Hines, 453 F.3d at 561 (internal brackets

and quotation marks omitted).

     “Substantial evidence means ‘such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.’”

Hunter v. Sullivan, 993 F.2d 31, 34 (4th Cir. 1992) (quoting

Richardson v. Perales, 402 U.S. 389, 390 (1971)).        “It consists of


                                     4
more than a mere scintilla of evidence but may be somewhat less

than a preponderance.”        Mastro v. Apfel, 270 F.3d 171, 176 (4th

Cir. 2001) (internal brackets and quotation marks omitted).              “If

there is evidence to justify a refusal to direct a verdict were the

case before a jury, then there is substantial evidence.”            Hunter,

993 F.2d at 34 (internal quotation marks omitted).

     “In reviewing for substantial evidence, the [C]ourt should not

undertake     to   re-weigh   conflicting    evidence,   make   credibility

determinations, or substitute its judgment for that of the [ALJ, as

adopted by the Social Security Commissioner].” Mastro, 270 F.3d at

176 (internal brackets and quotation marks omitted).                 “Where

conflicting evidence allows reasonable minds to differ as to

whether   a   claimant   is   disabled,     the   responsibility   for   that

decision falls on the [Social Security Commissioner] (or the ALJ).”

Id. at 179 (internal quotation marks omitted).           “The issue before

[the Court], therefore, is not whether [the claimant] is disabled,

but whether the ALJ’s finding that [the claimant] is not disabled

is supported by substantial evidence and was reached based upon a

correct application of the relevant law.” Craig v. Chater, 76 F.3d

585, 589 (4th Cir. 1996).

     When confronting that issue, the Court must take note that

“[a] claimant for disability benefits bears the burden of proving

a disability,” Hall v. Harris, 658 F.2d 260, 264 (4th Cir. 1981),

and that, in this context, “disability” means the “‘inability to

                                     5
engage in    any    substantial    gainful   activity    by   reason   of   any

medically determinable physical or mental impairment which can be

expected to result in death or which has lasted or can be expected

to last for a continuous period of not less than 12 months,’” id.

(quoting    42     U.S.C.   §   423(d)(1)(A)).2       “To     regularize    the

adjudicative process, the Social Security Administration has . . .

promulgated . . . detailed regulations incorporating longstanding

medical-vocational evaluation policies that take into account a

claimant’s age, education, and work experience in addition to [the

claimant’s] medical condition.”        Id.   “These regulations establish

a ‘sequential evaluation process’ to determine whether a claimant

is disabled.”      Id. (internal citations omitted).

      This sequential evaluation process (“SEP”) has up to five

steps:     “The claimant (1) must not be engaged in ‘substantial

gainful activity,’ i.e., currently working; and (2) must have a

‘severe’ impairment that (3) meets or exceeds the ‘listings’ of

specified impairments, or is otherwise incapacitating to the extent

that the claimant does not possess the residual functional capacity

to (4) perform [the claimant’s] past work or (5) any other work.”

Albright v. Commissioner of Soc. Sec. Admin., 174 F.3d 473, 475 n.2


      2
        The Act “comprises two disability benefits programs.       [DIB] . . .
provides benefits to disabled persons who have contributed to the program while
employed. The Supplemental Security Income Program . . . provides benefits to
indigent disabled persons. The statutory definitions and the regulations . . .
for determining disability governing these two programs are, in all aspects
relevant here, substantively identical.” Craig, 76 F.3d at 589 n.1 (internal
citations omitted).

                                      6
(4th Cir. 1999).3      A finding adverse to the claimant at any of

several points in the SEP forecloses an award and ends the inquiry.

For example, “[t]he first step determines whether the claimant is

engaged in ‘substantial gainful activity.’ If the claimant is

working, benefits are denied.         The second step determines if the

claimant is ‘severely’ disabled.          If not, benefits are denied.”

Bennett v. Sullivan, 917 F.2d 157, 159 (4th Cir. 1990).

      On the other hand, if a claimant carries his or her burden at

each of the first three steps, “the claimant is disabled.” Mastro,

270 F.3d at 177. Alternatively, if a claimant clears steps one and

two, but falters at step three, i.e., “[i]f a claimant’s impairment

is not sufficiently severe to equal or exceed a listed impairment,

the ALJ must assess the claimant’s residual functional capacity

(‘RFC’).”    Id. at 179.4    Step four then requires the ALJ to assess

whether, based on that RFC, the claimant can “perform past relevant

work”; if so, the claimant does not qualify as disabled.               Id. at


      3
        “Through the fourth step, the burden of production and proof is on the
claimant.   If the claimant reaches step five, the burden shifts to the
[government] . . . .” Hunter, 993 F.2d at 35 (internal citations omitted).

      4
        “RFC is a measurement of the most a claimant can do despite [the
claimant’s] limitations.” Hines, 453 F.3d at 562 (noting that administrative
regulations require RFC to reflect claimant’s “ability to do sustained work-
related physical and mental activities in a work setting on a regular and
continuing basis . . . [which] means 8 hours a day, for 5 days a week, or an
equivalent work schedule” (internal emphasis and quotation marks omitted)). The
RFC includes both a “physical exertional or strength limitation” that assesses
the claimant’s “ability to do sedentary, light, medium, heavy, or very heavy
work,” as well as “nonexertional limitations (mental, sensory, or skin
impairments).” Hall, 658 F.2d at 265. “RFC is to be determined by the ALJ only
after [the ALJ] considers all relevant evidence of a claimant’s impairments and
any related symptoms (e.g., pain).” Hines, 453 F.3d at 562-63.

                                      7
179-80.     However, if the claimant establishes an inability to

return to prior work, the analysis proceeds to the fifth step,

whereupon the ALJ must decide “whether the claimant is able to

perform other work considering both [the RFC] and [the claimant’s]

vocational capabilities (age, education, and past work experience)

to adjust to a new job.”        Hall, 658 F.2d at 264-65.          If, at this

step, the government cannot carry its “evidentiary burden of

proving that     [the   claimant]    remains    able   to   work   other   jobs

available in the community,” the claimant qualifies as disabled.

Hines, 453 F.3d at 567.5

                         B.   Assignments of Error

      Plaintiff contends that the Court should overturn the ALJ’s

finding of no disability on these grounds:

      1) “[t]he ALJ’s assessment of [Plaintiff’s] symptom severity

fail[ed to comply with Social Security Ruling 16-3p, Titles II and

XVI: Evaluation of Symptoms in Disability Claims, 2017 WL 5180304

(Oct. 25, 2017) (‘SSR 16-3p’)]” (Docket Entry 11 at 4 (underscoring

omitted));




      5
        A claimant thus can qualify as disabled via two paths through the SEP.
The first path requires resolution of the questions at steps one, two, and three
in the claimant’s favor, whereas, on the second path, the claimant must prevail
at steps one, two, four, and five. Some short-hand judicial characterizations
of the SEP appear to gloss over the fact that an adverse finding against a
claimant on step three does not terminate the analysis. See, e.g., Hunter, 993
F.2d at 35 (“If the ALJ finds that a claimant has not satisfied any step of the
process, review does not proceed to the next step.”).

                                       8
      2) “the ALJ’s decision failed to sufficiently explain the RFC

as    required     under     [Social    Security     Ruling    96-8p,    Policy

Interpretation      Ruling    Titles    II   and   XVI:   Assessing     Residual

Functional Capacity in Initial Claims, 1996 WL 374184 (July 2,

1996) (‘SSR 96-8p’)]” (Docket Entry 11 at 8 (capitalization,

underscoring, and single-spacing omitted));

      3)   “the    RFC     does   not   adequately   reflect    [Plaintiff’s]

limitations in concentration, persistence, or pace [(‘CPP’)]” (id.

at 13 (capitalization, underscoring, and single-spacing omitted));

and

      4) “the ALJ did not address apparent conflicts between the

vocational testimony and [the Dictionary of Occupational Titles

(‘DOT’)]” (id. at 17 (capitalization, underscoring, and single-

spacing omitted)).

      Defendant contends otherwise and seeks affirmance of the ALJ’s

decision.    (Docket Entry 13 at 4-24.)

                    1. Evaluation of Symptom Severity

      Plaintiff’s first assignment of error contends that “[t]he

ALJ’s assessment of [Plaintiff’s] symptom severity fail[ed to

comply with] SSR 16-3p.”           (Docket Entry 11 at 4 (underscoring

omitted).)       According to Plaintiff, under Mascio v. Colvin, 780

F.3d 632, 639 (4th Cir. 2015), an ALJ’s use of boilerplate in

evaluating a claimant’s symptom reporting “is insufficient, but its

use may be harmless if the ALJ properly analyzed [the claimant’s

                                         9
subjective symptoms] elsewhere.”               (Docket Entry 11 at 5.)               Here,

Plaintiff maintains that the ALJ’s use of boilerplate qualifies as

prejudicial      error,      because   “[t]he    ALJ   did       not    specify      which

testimony she found to be not fully credible[, ]provide legally

sufficient      reasons,      supported   by    substantial        evidence         in   the

record,    to   support      that   determination      .     .    .    [or]    link      her

conclusions      to    any    specific    inconsistencies”             (id.    at    4-5).

Plaintiff further alleges that “the ALJ’s expressed reasoning

indicates that she relied solely on objective medical evidence to

discount [Plaintiff’s] subjective complaints” (id. at 5), and

“neglected to discuss the extent of [Plaintiff’s] ability to engage

in activities of daily living” (id. at 6), as well as “the

‘location, duration, frequency, and intensity’ of [Plaintiff’s]

pain” (id. at 7 (quoting 20 C.F.R. § 404.1529(c)(3)(ii))).                           Those

contentions fail to carry the day.

     SSR    16-3p     and     the   Commissioner’s     regulations            provide      a

two-part    test      for    evaluating    a    claimant’s        statements         about

symptoms.       See SSR 16-3p, 2017 WL 5180304, at *3; see also 20

C.F.R. § 404.1529.          First, the ALJ “must consider whether there is

an   underlying        medically       determinable        physical           or    mental

impairment(s) that could reasonably be expected to produce an

individual’s symptoms, such as pain.”             SSR 16-3p, 2017 WL 5180304,

at *3. A claimant must provide “objective medical evidence from an

acceptable medical source to establish the existence of a medically

                                          10
determinable     impairment    that    could      reasonably    be    expected   to

produce [the] alleged symptoms.”            Id.    Objective medical evidence

consists    of    medical     signs    (“anatomical,      physiological,         or

psychological abnormalities established by medically acceptable

clinical diagnostic techniques”) and laboratory findings “shown by

the use of medically acceptable laboratory diagnostic techniques.”

Id.

       Upon satisfaction of part one by the claimant, the analysis

proceeds to part two, which requires an assessment of the intensity

and persistence of the claimant’s symptoms, as well as the extent

to which those symptoms affect his or her ability to work.                 See id.

at *4.     In making that determination, the ALJ must “examine the

entire case record, including the objective medical evidence; an

individual’s     statements    about   the     intensity,      persistence,      and

limiting effects of symptoms; statements and other information

provided by medical sources and other persons; and any other

relevant evidence in the individual’s case record.”                  Id. (emphasis

added).    Where relevant, the ALJ will also consider the following

factors in assessing the extent of the claimant’s symptoms at part

two:

       1. Daily activities;

       2. The location, duration, frequency, and intensity of
       pain or other symptoms;

       3. Factors that precipitate and aggravate the symptoms;


                                       11
     4. The type, dosage, effectiveness, and side effects of
     any medication an individual takes or has taken to
     alleviate pain or other symptoms;

     5. Treatment, other than medication, an individual
     receives or has received for relief of pain or other
     symptoms;

     6. Any measures other than treatment an individual uses
     or has used to relieve pain or other symptoms (e.g.,
     lying flat on his or her back, standing for 15 to 20
     minutes every hour, or sleeping on a board); and

     7. Any other factors concerning an individual’s
     functional limitations and restrictions due to pain or
     other symptoms.

Id. at *7-8.    In this case, the ALJ found for Plaintiff on part one

of the inquiry, but ruled, in connection with part two, that her

“statements concerning the intensity, persistence and limiting

effects of [her] symptoms [we]re not entirely consistent with the

medical evidence and other evidence in the record for the reasons

explained in [the ALJ’s] decision.”     (Tr. 25.)

     Plaintiff first asserts that the ALJ’s use of the above-quoted

boilerplate qualifies as prejudicial error under Mascio, because

“[t]he ALJ did not specify which testimony she found to be not

fully credible[, ]provide legally sufficient reasons, supported by

substantial evidence in the record, to support that determination

. . . [or] link her conclusions to any specific inconsistencies”

(id. at 4-5).    However, a review of the ALJ’s decision belies all

three of those assertions.




                                  12
      As an initial matter, Plaintiff’s reliance on Mascio misses

the mark.      (See Docket Entry 11 at 5.)             That decision found

erroneous an ALJ’s reliance on the “boilerplate” language that “the

claimant’s statements concerning the intensity, persistence and

limiting effects of his symptoms are not credible to the extent

they are inconsistent with the above [RFC] assessment,” holding

that such language “gets things backwards” by implying that the ALJ

first determined the RFC, and then used the RFC to decide the

claimant’s credibility.        Mascio, 780 F.3d at 639.         The ALJ here,

however,    did   not   use   that    forbidden    language     in   assessing

Plaintiff’s symptom reporting.         (See Tr. 25.)      Moreover, the ALJ

labored under no obligation to “specify which testimony she found

to be not fully credible” (id. at 4 (emphasis added)), because, as

Plaintiff    later   acknowledged,      “[c]redibility     is   no   longer   a

consideration under SSR 16-3p” (id. at 5).6

      More significantly, the ALJ’s decision makes clear which of

Plaintiff’s statements the ALJ found consistent with the record.

For example, because the ALJ found that Plaintiff remained capable



      6
        Effective March 28, 2016, the Social Security Administration superseded
Social Security Ruling 96–7p, Policy Interpretation Ruling Titles II and XVI:
Evaluation of Symptoms in Disability Claims: Assessing the Credibility of an
Individual’s Statements, 1996 WL 374186 (July 2, 1996) (“SSR 96–7p”), with SSR
16-3p. The new ruling “eliminat[es] the use of the term ‘credibility’ from . . .
sub-regulatory policy, as [the] regulations do not use th[at] term.” SSR 16-3p,
2017 WL 5180304, at *2.      The ruling “clarif[ies] that subjective symptom
evaluation is not an examination of the individual’s character,” id., and
“offer[s] additional guidance to [ALJs] on regulatory implementation problems
that have been identified since [the publishing of] SSR 96–7p,” id. at *2 n.1.

                                      13
of performing light work, which entails up to six hours of standing

and/or walking in a work day, see Social Security Ruling 83–10,

Titles II and XVI: Determining Capability to Do Other Work – the

Medical–Vocational Rules of Appendix 2, 1983 WL 31251, at *6

(1983), the ALJ clearly found Plaintiff’s statements that “she can

only sit   for   20-30   minutes   comfortably,        and   stand   for   10-20

minutes” (Tr. 25; see also Tr. 51-52) inconsistent with the record.

In contrast, the ALJ’s summation paragraph demonstrates that she

found consistent with the record Plaintiff’s statements “that from

2006 to 2011, she could do more cleaning, vacuuming, and taking

basic care of the home,” and that “she just gave up” between 2011

and 2015, when “she was not getting significant treatment and did

not seek emergency treatment.”         (Tr. 27; see also Tr. 49, 51.)

     The   ALJ’s     decision   also        contains   several   examples    of

inconsistencies between Plaintiff’s statements and the record. For

instance, despite Plaintiff’s testimony that her stomach problems

kept her from working (see Tr. 25, 45), the ALJ noted that

“[r]ecords show that [Plaintiff’s] abdominal pain had improved with

[IBS]   medication    treatment”   (Tr.        25).     Similarly,    although

Plaintiff testified that she could not work, in part, due to

aggressive osteoarthritis (see Tr. 25, 45-46), the ALJ observed

that “[a]n October 2009 cervical MRI showed no significant disc

bulge or central canal stenosis” (Tr. 26; see also Tr. 291),

Plaintiff “testified to having shoulder improvement after surgery”

                                       14
in December 2009 (Tr. 26; see also Tr. 47-48), and “January 13,

2011 records show that on physical examination, [Plaintiff’s] hands

and wrists had no obvious deformity[, s]he had full [active and]

passive range of motion of the wrists and fingers . . . [and]

reasonable pinch and grip strength and palpable pulses” (Tr. 26;

see also Tr. 356).        In the same vein, the ALJ remarked that,

despite Plaintiff’s testimony “that she experiences anxiety, and

that she has had symptoms associated with post-traumatic stress

disorder since childhood” (Tr. 26; see also Tr. 48-49, 56-59),

Plaintiff “did not receive any significant mental health treatment

until several years after her date last insured” (Tr. 26).

       Plaintiff further alleges that “the ALJ’s expressed reasoning

indicates that she relied solely on objective medical evidence to

discount [Plaintiff’s] subjective complaints” (Docket Entry 11 at

5), and “neglected to discuss the extent of [Plaintiff’s] ability

to engage in activities of daily living” (id. at 6), as well as

“the     ‘location,   duration,    frequency,     and      intensity’   of

[Plaintiff’s]     pain”     (id.   at     7     (quoting      20   C.F.R.

§ 404.1529(c)(3)(ii))).       Again, the ALJ’s decision undermines

Plaintiff’s assertions.     The discussion above makes clear that the

ALJ did consider the location, duration, frequency, and intensity

of Plaintiff’s alleged symptoms.        Moreover, the ALJ’s summation

paragraph reflects that he discussed the extent of Plaintiff’s

treatment and her ability to engage in daily activities:

                                   15
     In sum, the [ALJ] considered but granted little probative
     weight to [Plaintiff’s] testimony regarding the severity
     of her impairments as the medical evidence of record
     dated between the alleged onset date and the date last
     insured is generally not supportive of her allegations.
     Although [Plaintiff] described daily activities which are
     fairly limited, these limitations appear to be associated
     with her abilities several years after the date last
     insured of December 31, 2011.       In fact, [Plaintiff]
     testified that from 2006 to 2011, she could do more
     cleaning, vacuuming, and taking basic care of the home,
     than she can do now. Further, the treatment records are
     very sparse between 2011 and 2015. [Plaintiff] explained
     that she just “gave up.”      While she took prescribed
     medications during this time, she was not getting
     significant treatment and did not seek any emergency
     treatment. Finally, [Plaintiff] testified to significant
     mental health issues, including symptoms associated with
     post-traumatic stress disorder since childhood; but,
     medical records dated between the alleged onset date and
     date last insured show minimal mental health treatment.

(Tr. 27 (emphasis added).)     The ALJ also noted that multiple

records reflected that Plaintiff continued to work as a dog groomer

during the relevant period.   (See Tr. 26; see also Tr. 286, 322,

379, 395, 498, 500, 501.)

     In short, Plaintiff has not demonstrated error with respect to

the ALJ’s evaluation of Plaintiff’s symptom reporting.

                              2. RFC

     Next, Plaintiff maintains that “the ALJ’s decision failed to

sufficiently explain the RFC as required under SSR 96-8p.” (Docket

Entry 11 at 8 (capitalization, underscoring, and single-spacing

omitted).)   In particular, Plaintiff contends that the ALJ failed

to conduct a function-by-function explanation of Plaintiff’s mental

abilities in violation of SSR 96-8 and Mascio. (See id. at 8-9.)

                                16
According to Plaintiff, “[t]he ALJ failed to apply the required

psychiatric review technique” at steps two and three of the SEP,

and “offered no discussion of the [mental] limitations . . . in the

RFC” (id. at 9), despite “mental health evidence during the period

at issue to be discussed” (id. at 10 (citing Tr. 322 , 325, 333,

336, 395, 465, 487)).         Regarding the physical RFC, Plaintiff

challenges the ALJ’s decision to afford partial weight to the state

agency consultant’s opinions, because the ALJ failed to identify

which of the consultant’s opinions the ALJ credited and which she

rejected.      (See id. (citing Tr. 27).)      Additionally, Plaintiff

contends that “the ALJ never explained how she concluded . . . that

[Plaintiff] could actually perform the tasks required by ‘light

work,’ such as lifting up to 20 pounds at a time, frequently

lifting or carrying up to 10 pounds, or standing or walking for six

hours.”   (Id. at 11 (citing SSR 83-10).)      Those arguments provide

no basis for relief.

      RFC measures the most a claimant can do despite any physical

and   mental   limitations.    Hines,   453   F.3d   at   562;   20   C.F.R.

§ 404.1545(a).     An ALJ must determine a claimant’s exertional and

non-exertional capacity only after considering all of a claimant’s

impairments, as well as any related symptoms, including pain.            See

Hines, 453 F.3d at 562–63; 20 C.F.R. § 404.1545(b).          The ALJ then

must match the claimant’s exertional abilities to an appropriate

level of work (i.e., sedentary, light, medium, heavy, or very

                                   17
heavy).    See 20 C.F.R. § 404.1567.            Any non-exertional limitations

may further restrict a claimant’s ability to perform jobs within an

exertional level.         See 20 C.F.R. § 404.1569a(c).

       An ALJ need not discuss every piece of evidence in making an

RFC determination.         See, e.g., Black v. Apfel, 143 F.3d 383, 386

(8th Cir. 1998); Diaz v. Chater, 55 F.3d 300, 307 (7th Cir. 1995).

However, the ALJ “must build an accurate and logical bridge from

the evidence to [the] conclusion.”                Clifford v. Apfel, 227 F.3d

863,     872     (7th     Cir.    2000).          As    to    the     role      of     the

function-by-function analysis in that determination, the relevant

administrative      ruling       states:   “The    RFC    assessment       must      first

identify the individual’s functional limitations or restrictions

and     assess      his     or     her     work-related            abilities      on     a

function-by-function basis . . . .                 Only after that may RFC be

expressed in terms of the exertional levels of work, sedentary,

light, medium, heavy, and very heavy.”                 SSR 96-8p, 1996 WL 374184,

at *1.

       The United States Court of Appeals for the Fourth Circuit

recently addressed this administrative ruling and the issue of

whether an ALJ’s failure to articulate a function-by-function

analysis       necessitates      remand.        Mascio,      780    F.3d   at   636–37.

Specifically, it stated “that a per se rule is inappropriate given

that remand would prove futile in cases where the ALJ does not

discuss functions that are irrelevant or uncontested,” Mascio, 780

                                           18
F.3d at 636, but that “‘remand may be appropriate where an ALJ

fails    to   assess   a   claimant’s      capacity     to   perform      relevant

functions, despite contradictory evidence in the record, or where

other inadequacies in the ALJ’s analysis frustrate meaningful

review,’” id. (internal brackets and ellipsis omitted) (quoting

Cichocki v. Astrue, 729 F.3d 172, 177 (2d Cir. 2013)).

      The ALJ here did not err in her evaluation of Plaintiff’s

ability to perform mental work-related functions.                 At step two of

the SEP, the ALJ did not find that Plaintiff suffered from any

mental   impairments,      whether   severe      or   non-severe,    during     the

relevant period (see Tr. 23; see also Tr. 27 (reflecting ALJ’s

statement that she “did not find evidence that [Plaintiff] had

severe mental disorders prior to the date last insured”)) and,

therefore, the regulations did not require the ALJ to complete the

psychiatric review technique, see 20 C.F.R. § 404.1520a (providing

that technique applies when ALJ finds a claimant has “a medically

determinable mental impairment”).

      Plaintiff’s contention that the ALJ “offered no discussion of

the [mental] limitations . . . in the RFC” (Docket Entry 11 at 9),

despite “mental health evidence during the period at issue to be

discussed” (id. at 10 (citing Tr. 322, 325, 333, 336, 395, 465,

487)) fares no better. Although transcript page 465 documents that

a   clinician   described    Plaintiff      on   January     6,   2006,    as   “an

extremely depressed appearing female with a very flat affect and

                                      19
minimal interaction,” that encounter occurred over nine months

prior to Plaintiff’s onset date, and Plaintiff did not request (or

receive) any mental health treatment at that time or at any other

time during the relevant period.                 (Tr. 465.)       Transcript pages 322

and 325 reflect a gastroenterologist’s notation of Plaintiff’s

“flat affect and depressive mood” on June 30, 2009, and July 2,

2009, respectively, but do not indicate that Plaintiff sought (or

received) any treatment for a mental condition.                         (Tr. 322, 325.)7

The record at page 487 simply shows an emergency room visit on

March     17,   2010,      for   low     blood       pressure    and    lightheadedness,

evidencing normal mental status.                     (See Tr. 487.)      Page 395 of the

record evidences Plaintiff’s complaints on September 1, 2010, of

situational       stress      and      anxiety        arising     out   of     her    family

relationships and the need to quit her job as a dog groomer because

of   allergies,       as    well    as    her    statement       that   “she    was    never

depressed.”       (Tr. 395 (emphasis added).)                   Moreover, despite the

ALJ’s finding that Plaintiff’s mental impairments post-dated the

relevant period, the ALJ signaled that she gave Plaintiff the

benefit of the doubt by “generously includ[ing] some mental health

limitations in the [RFC] determination.”                        (Tr. 27.)      Simply put,

Plaintiff       has   not    shown       that    the    ALJ   mishandled       the    mental

limitations in the RFC.


      7
        Pages 333 and 336 of the transcript merely duplicate pages 322 and 325.
(Compare Tr. 322, 325, with Tr. 333, 336.)

                                                20
        Concerning the physical limitations in the RFC, Plaintiff’s

argument that the ALJ failed to identify which of the state agency

medical consultant’s opinions the ALJ credited and which she

rejected misses the mark.      (See Docket Entry 11 at 10 (citing Tr.

27).)    The ALJ’s evaluation of the consultant’s opinion makes

abundantly clear the opinions the ALJ adopted and those she did

not:

       As for the opinion evidence, the [ALJ] gives partial
       weight to the     [state agency medical consultant’s]
       opinion that [Plaintiff] can perform a limited level of
       light work including limited left overhead reaching and
       bilateral handling and fingering. However, the [ALJ] did
       not see support for limits with fumes, odors, dusts and
       gases, and the [ALJ] did not find evidence that
       [Plaintiff] had severe mental disorders prior to the date
       last insured.

(Tr. 27 (internal citation omitted).)

       Plaintiff contends that “the ALJ never explained how she

concluded . . . that [Plaintiff] could actually perform the tasks

required by ‘light work,’ such as lifting up to 20 pounds at a

time, frequently lifting or carrying up to 10 pounds, or standing

or walking for six hours” (Docket Entry 11 at 11 (citing SSR 83-

10)), and improperly “reli[ed] on vague references” to unidentified

portions    of   Plaintiff’s   testimony,   “objective   evidence,”   and

“reasons explained in the decision” (id. at 12 (citing Tr. 25-27)).

However, as discussed above, the ALJ found Plaintiff’s statements,

which included her testimony that she could lift only five pounds

(see Tr. 52), not entirely consistent with the evidence of record

                                    21
(see Tr. 25), and supported the analysis of Plaintiff’s symptom

reporting with substantial evidence.       Moreover, the ALJ credited

the   state   agency   medical   consultant’s   opinion     that   Plaintiff

remained able to perform the lifting, carrying, standing, and

walking requirements of light work.        (See Tr. 27, 81-82.)           That

evidence provides “an accurate and logical bridge from the evidence

to [the] conclusion,” Clifford, 227 F.3d at 872.

      Accordingly, Plaintiff’s second issue on review fails as a

matter of law.

                                  3. CPP

      In Plaintiff’s third assignment of error, she asserts that

“the RFC does not adequately reflect [her] limitations in [CPP].”

(Docket Entry 11 at 13 (capitalization, underscoring, and single-

spacing omitted).)      More specifically, Plaintiff maintains that,

because “the ALJ did not find a severe mental impairment” (id.

(citing Tr. 23)), she failed to explain how and based on what

evidence she concluded that [Plaintiff] [wa]s limited to simple,

routine,   repetitive    tasks   [(“SRRTs”)]    involving    no    more   than

simple, short instructions and simple work-related decisions with

few work place changes” (id.).       Further, Plaintiff contends that,

under Mascio, the mental limitations in the RFC “conflate the

complexity level of the work with [Plaintiff’s] impaired ability to

focus on and continue with a task on a sustained basis” and “do not

reflect [Plaintiff’s] deficits in [CPP].”        (Id. at 15 (referencing

                                    22
Mascio, 780 F.3d at 638).) Plaintiff’s contentions fail to warrant

relief.

       The Fourth Circuit has indeed held that “the ability to

perform simple tasks differs from the ability to stay on task,” and

that “[o]nly the latter limitation would account for a claimant’s

limitation in [CPP].”    Mascio, 780 F.3d at 638.   However, the ALJ

in Mascio found, at steps two and three of the SEP, that the

claimant suffered from severe adjustment disorder which resulted in

moderate limitation in CPP, and yet, from a mental standpoint,

included only a restriction to unskilled work in the RFC.     Id. at

638.    The Fourth Circuit then observed as follows:

       Perhaps the ALJ can explain why [the claimant’s] moderate
       limitation in [CPP] at step three does not translate into
       a limitation in [the claimant’s RFC]. For example, the
       ALJ may find that the [CPP] limitation does not affect
       [the claimant’s] ability to work, in which case it would
       have been appropriate to exclude it from the hypothetical
       tendered to the [VE]. But because the ALJ here gave no
       explanation, a remand is in order.

Id. (emphasis added) (internal citation omitted).

       In contrast, at step two, the ALJ here did not find that

Plaintiff suffered from any mental impairments, whether severe or

non-severe, during the relevant period (see Tr. 23; see also Tr. 27

(reflecting ALJ’s statement that she “did not find evidence that

[Plaintiff] had severe mental disorders prior to the date last

insured”)) and, therefore, did not complete the psychiatric review

technique or assess any limitation in CPP (let alone a moderate


                                  23
limitation) (see Tr. 24).        Under such circumstances, the CPP-based

holding in Mascio simply does not apply.

      Plaintiff additionally argues that “the ALJ failed to explain

how and based on what evidence she concluded that [Plaintiff] [wa]s

limited      to   [SRRTs]     involving    no    more   than   simple,    short

instructions and simple work-related decisions with few work place

changes.”     (Docket Entry 11 at 13.)          However, as discussed above,

despite the ALJ’s finding that Plaintiff’s mental impairments post-

dated the relevant period, the ALJ gave Plaintiff the benefit of

the doubt by “generously includ[ing] some mental health limitations

in the [RFC] determination.”         (Tr. 27.)      Moreover, Plaintiff has

not shown how the ALJ’s inclusion of more restrictions in the RFC

than supported by the record prejudiced her in any way.             See Hines

v. Berryhill, No. 7:16-CV-276-BO, 2017 WL 4079399, at *2 (E.D.N.C.

Sept. 13, 2017) (unpublished) (finding “ALJ ha[d] sufficiently

explained the basis for the RFC finding and remand under Mascio

[wa]s not required,” where “ALJ noted that he did not find [the]

plaintiff to be credible regarding her [mental] limitations . . .

and that he gave her the benefit of the doubt in limiting her to

unskilled work”).

      Plaintiff’s third issue on review therefore fails.

          4. Conflict Between the VE’s Testimony and the DOT

      In Plaintiff’s last issue on review, she contends that “the

ALJ   “did    not   address    apparent    conflicts    between   the    [VE’s]

                                      24
testimony and the [DOT]” in violation of Social Security Ruling 00-

4p, Policy     Interpretation       Ruling:    Titles     II    and XVI:        Use   of

Vocational Expert and Vocational Specialist Evidence, and Other

Reliable Occupational Information in Disability Decisions, 2000 WL

1898704 (Dec. 4, 2000) (“SSR 00-4p”), and Pearson v. Colvin, 810

F.3d 204 (4th Cir. 2015).         (Docket Entry 11 at 17 (capitalization,

underscoring,       and    single-spacing      omitted).)           According         to

Plaintiff, the VE’s testimony that an individual with Plaintiff’s

mental RFC can perform the jobs of Mail Clerk (DOT No. 209.687-026,

1991 WL 671813 (4th ed. rev. 1991)), Shipping-and-Receiving Weigher

(DOT No.     222.387-074,       1991 WL   672108)),       and    Folder    (DOT No.

369.687-018, 1991 WL 673072)) (see Tr. 63) conflicts with the DOT’s

assignment of Reasoning Development Level (“RDL”) 3 to the Mail

Clerk and Shipping-and-Receiving Weigher jobs, and RDL 2 to the

Folder job.     (See Docket Entry 11 at 18-19 (citing Henderson v.

Colvin, 643 F. App’x 273, 276-77 (4th Cir. 2016), Adkins v.

Berryhill,    No.    1:15-CV-000001-RLV,           2017   WL    1089194,    at    *3-4

(W.D.N.C. Mar. 21, 2017) (unpublished), Walker v. Berryhill, No.

5:17-CV-90,    2018       WL   709976,   at   *4    (W.D.N.C.     Feb.     5,    2018)

(unpublished), and Christopherson v. Colvin, Civ. No. 6:15-4725,

2016 WL 7223283, at *9 (D.S.C. Nov. 18, 2016) (unpublished)).)

Those arguments ultimately fall short.




                                         25
      SSR 00-4p places an affirmative duty on an ALJ to elicit an

explanation from the VE as to any “apparent unresolved conflict”

between the VE’s testimony and the DOT:

      Occupational evidence provided by a VE . . . generally
      should be consistent with the occupational information
      supplied by the [DOT].      When there is an apparent
      unresolved conflict between VE . . . evidence and the
      [DOT], the [ALJ] must elicit a reasonable explanation for
      the conflict before relying on the VE . . . evidence to
      support a determination or decision about whether the
      claimant is disabled. At the hearings level, as part of
      the [ALJ’s] duty to fully develop the record, the [ALJ]
      will inquire, on the record, as to whether or not there
      is such consistency.

SSR 00-4p, 2000 WL 1898704, at *2 (emphasis added).             “[A]n ALJ has

not fulfilled his affirmative duty merely because the [VE] responds

‘yes’ when asked if her testimony is consistent with the [DOT],”

Pearson, 810 F.3d at 208 (internal quotation marks omitted); thus,

“[t]he ALJ independently must identify . . . where the [VE’s]

testimony seems to, but does not necessarily, conflict with the

[DOT],” id. at 209 (emphasis added); see also id. (rejecting the

Commissioner’s argument that an “apparent” conflict meant only an

“obvious” one).

      As relevant to the instant case, the ALJ queried the VE

whether an individual limited to “[SRRTs] involving no more than

simple short instructions, [] simple work-related decisions with

few   work   place   changes[,   and]    .   .   .   frequent   contact   with

supervisors, coworkers, or the public,” could perform any jobs

existing in significant numbers in the national economy.             (Tr. 62-

                                    26
63.)       In response, the VE opined that such an individual would

remain capable of performing the jobs of Mail Clerk, Shipping-and-

Receiving Weigher, and Folder, and provided the corresponding DOT

codes for the three jobs, as well as their incidence in the

national economy.       (See Tr. 63.)   The ALJ then asked the VE if her

testimony harmonized with the DOT, and the VE responded that “[t]he

[DOT] d[id] not directly address overhead reaching,” and that she

“base[d] [her testimony regarding overhead reaching] on [her]

training, education, and knowledge of how jobs are performed in the

labor market.”       (Id.)8

       The    ALJ   subsequently   adopted   the   VE’s   testimony    as   to

Plaintiff’s ability to perform the three jobs in question:

       To determine the extent to which [the RFC’s non-
       exertional limitations] erode the unskilled light
       occupational base, through the date last insured, the
       [ALJ] asked the [VE] whether jobs existed in the national
       economy for an individual with [Plaintiff’s] age,
       education, work experience, and [RFC].          The [VE]
       testified that given all of these factors the individual
       would have been able to perform the requirements of
       representative occupations such as follows, in the
       following numbers:

       Job Title              [DOT] Code
                                       SVP Exertion Number of
                                                    Jobs
       _______________________________________________________
       Mail [C]lerk        209.687-026 2    Light    74,700
       [Ship/Rec] Weigher 222.387-074 2     Light    80,000
       Laundry [F]older    369.687-018 2 [L]ight     99,300



       8
        Although Plaintiff’s counsel cross-examined the VE regarding the impact
of time off-task and monthly absences on the available jobs, she did not query
the VE regarding the jobs’ RDLs. (See Tr. 65.)

                                      27
      Pursuant to SSR 00-4p, the [ALJ] has determined that the
      [VE’s] testimony is consistent with the information
      contained in the [DOT].

      Based on the testimony of the [VE], the [ALJ] concludes
      that, through the date last insured, considering
      [Plaintiff’s] age, education, work experience, and [RFC],
      [Plaintiff] was capable of making a successful adjustment
      to other work that existed in significant numbers in the
      national economy.

(Tr. 28 (emphasis added).)

      As   an   initial   matter,      Plaintiff   mistakenly    relies   on

Henderson, as the facts of that case differ in a material way from

the circumstances of the instant case.          A job’s RDL reflects the

degree of analytical ability required by the job, with the levels

arranged in ascending order of complexity from level 1 to level 6.

See   generally   DOT,    App’x   C    (“Components   of   the   Definition

Trailer”), § III (“General Educational Development (GED)”), 1991 WL

688702.    A job with RDL 1 entails the abilities to “[a]pply

commonsense understanding to carry out simple one- or two-step

instructions . . . [and] [d]eal with standardized situations with

occasional or no variables in or from these situations encountered

on the job.”    Id. (emphasis added).       In Henderson, because the ALJ

limited the claimant to one to two step instructions (matching RDL

1), the jobs cited by the VE rated at RDL 2 would require, at a

minimum, an ability to understand instructions more complex than

one to two step instructions.         See Henderson, 643 F. App’x at 276-

77.   Because the ALJ did not solicit an explanation from the VE or


                                       28
otherwise resolve that conflict in Henderson, the Fourth Circuit

remanded. Id. at 277-78. Here, however, the ALJ limited Plaintiff

to SRRTS involving simple, short instructions, which require more

mental ability than the one to two step instructions in Henderson.

Accordingly,   Henderson   does   not   compel   the    Court   to    find   an

apparent conflict between the limitation to SRRTs and simple, short

instructions in this case and either RDL 2 or 3.

     Plaintiff also relies on Adkins for the proposition that “‘an

apparent conflict [exists] between a restriction for [SRRTs] and a

claimant’s ability to perform an occupation requiring [RDL] 3.’”

(Docket Entry 11 at 19 (quoting     Adkins, 2017 WL 1089194, at *4).)

Thus, according to Plaintiff, the mental RFC’s limitation to SRRTs

involving short, simple instructions conflicts with the RDL of 3

required by the Mail Clerk and Shipping-and-Receiving Weigher jobs,

which “requires the ability to ‘[a]pply commonsense understanding

to   carry   out   instructions   furnished      in    written,      oral,   or

diagrammatic format.’”     (Id. (quoting DOT, App’x C, § III, 1991 WL

688702).)

     As recognized by another judge of this Court, “[t]he Fourth

Circuit has not addressed this question, which means that there is

no binding precedent dictating a particular result in this matter.”

Mullis v. Colvin, No. 1:11CV22, 2014 WL 2257188, at *1 (M.D.N.C.

May 29, 2014) (unpublished) (Osteen, Jr., C.J.).                  To further

complicate matters, a conflict on this issue exists among the

                                   29
district courts of the Fourth Circuit.                See Mullis v. Colvin, No.

1:11CV22,   2014    WL     575722,      at    *10    &    n.11     (Feb.    11,    2014)

(unpublished) (Webster, M.J.) (collecting cases), recommendation

adopted, 2014 WL 2257188 (M.D.N.C. May 29, 2014) (unpublished)

(Osteen, Jr., C.J.).           The majority of rulings on this issue by

judges of this Court have held that an apparent conflict exists

between a limitation to SRRTs and jobs requiring an RDL of 3.                        See,

e.g., Dunn v. Berryhill, No. 1:17CV507, 2018 WL 3383421, at *4

(M.D.N.C.    July        11,    2018)        (unpublished)         (Peake,        M.J.),

recommendation adopted, slip op. (M.D.N.C. Oct. 26, 2018) (Eagles,

J.);   Mullis,   2014     WL   2257188,      at     *1;   Weaver    v.     Colvin,   No.

1:10CV582, 2013 WL 3989561, at *12–13 (Aug. 2, 2013) (unpublished)

(Webster, M.J.), recommendation adopted, 2013 WL 4768178 (M.D.N.C.

Sept. 5, 2013) (unpublished) (Eagles, J.).

       Even assuming that the ALJ erred by failing to resolve an

apparent conflict between the VE’s testimony that an individual

limited to SRRTs involving simple, short instructions could perform

the jobs of Mail Clerk and Shipping-and-Receiving Weigher and the

DOT’s assignment of RDL 3 to those jobs, any such error by the ALJ

would qualify as harmless, because the third job cited by the VE,

i.e., Folder, requires only an RDL of 2, DOT No. 369.687-018, 1991

WL 673072. See generally Fisher v. Bowen, 869 F.3d 1055, 1057 (7th

Cir. 1989) (“No principle of administrative law or common sense

requires us to remand a [Social Security] case in quest of a

                                         30
perfect opinion [from an ALJ] unless there is reason to believe

that the remand might lead to a different result.”).                   However,

Plaintiff asserts that the RDL of 2 required by the Folder job

conflicts with the mental RFC’s limitation to SRRTs involving

simple, short instructions, because RDL 2 entails “the ability to

carry out    ‘detailed’     instructions.”       (Docket     Entry    11    at    19

(referencing DOT, App’x C, § III, 1991 WL 688702).)                   Plaintiff

cites decisions from two other district courts in the Fourth

Circuit that have found an apparent conflict between an RDL of 2

and an RFC limitation to either one to three step instructions or

SRRTs.    (Id. at 19 (citing Walker, 2018 WL 709976, at *5 (one to

three step instructions), and Christopherson, 2016 WL 7223283, at

*9 (SRRTs)).)

     Although     Walker    and    Christopherson     both    found    apparent

conflicts involving RDL 2, the majority of post-Henderson district

court    cases   within    the   Fourth    Circuit,   including      two   recent

decisions from other judges of this Court, have found no apparent

conflict between RDL 2 and SRRTs, see Collins v. Berryhill, No.

1:17CV224, 2018 WL 278667, at *5 (M.D.N.C. Jan. 3, 2018) (Webster,

M.J.) (unpublished) (“Plaintiff’s limitation to unskilled work that

is simple, routine, and repetitive in nature with routine changes

in the work environment is not inconsistent with [RDL 2] jobs.”),

recommendation adopted, slip op. (M.D.N.C. Jan. 25, 2018) (Eagles,

J.); Lawrence     v.   Berryhill, No.       1:16CV1310,    slip op.        at    5-6

                                      31
(M.D.N.C.   Nov.   17,   2017)   (Webster,   M.J.)   (unpublished)   (“The

majority of courts that have considered this issue have concluded,

either explicitly or implicitly, that a limitation to SRRTs is not

inconsistent with the performance of [RDL 2].” (collecting cases)),

recommendation adopted, slip op. (M.D.N.C. Dec. 20, 2017) (Eagles,

J.); Testamark v. Berryhill, No. 3:16CV202 (REP), 2017 WL 4544899,

at *11 (E.D. Va. Aug. 21, 2017) (unpublished) (“[T]he ALJ limited

Plaintiff to simple, routine tasks consistent with the detailed yet

uninvolved instructions involved in positions requiring [RDL] 2.

Had the record supported an RFC that restricted [the p]laintiff to

no more than one-to two-step instructions, like the claimant in

Henderson, then an apparent conflict would have existed for the ALJ

to address.   But [the p]laintiff’s case presents no such conflict.

Thus, the ALJ discharged her responsibility when she asked the VE

about the consistency between his opinion and the [DOT].         Because

no apparent conflict existed — and not merely because the VE

testified that none existed — the ALJ did not need to obtain

further explanation.”), recommendation adopted, 2017 WL 4544893

(E.D. Va. Oct. 11, 2017) (unpublished); Roundtree v. Berryhill, No.

4:15-CV-00154-F, 2017 WL 398368, at *3 (E.D.N.C. Jan. 30, 2017)

(unpublished) (deeming Henderson “distinguishable” and finding no

apparent conflict between SRRTs and RDL 2).

     As no apparent conflict existed between the RFC’s limitation

to SRRTs involving simple, short instructions and the RDL of 2

                                    32
required by the Folder job, and the ALJ adopted the VE’s testimony

that a significant number of Folder jobs, i.e., 99,300, existed in

the national economy (see Tr. 28, 63), Plaintiff’s fourth and final

assignment of error demonstrates no basis for reversal or remand.

                            III. CONCLUSION

     Plaintiff has not established grounds for relief.

     IT IS THEREFORE RECOMMENDED that the Commissioner’s decision

finding   no   disability   be   affirmed,   Plaintiff’s   Motion   for   a

Judgment Reversing or Modifying the Decision of the Commissioner of

Social Security or Remanding the Cause for a Rehearing (Docket

Entry 10) be denied, and Defendant’s Motion for Judgment on the

Pleadings (Docket Entry 12) be granted, and that this action be

dismissed with prejudice.



                                         /s/ L. Patrick Auld
                                           L. Patrick Auld
                                    United States Magistrate Judge



November 28, 2018




                                    33
